DETAILED ACTION
Notice of  AIA  Status
The present application, filed on or after May 6th, 2021, is being examined under the first
inventor to file provisions of the AIA . 

Abstract

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Specification

Para.[0013], Fig.5 is described as flowchart for an Al model for predicting playback of media data according to some embodiments, which does not correlate with Fig.5  in drawings.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9,12,13,15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. ( US 20210193151 A1), referenced as Song, in view of St. John (US 20010056349 A1), hereinafter referenced as St. John. 

Regarding Claim 1, Song teaches A biometric authentication system configured to categorize voice prints during a voice authentication, the biometric authentication system comprising:
 	a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform voice authentication operations which comprise (Song: Para.[0019],[0210], Fig.3, voice recognition artificial intelligence system include a plurality of processors for authenticating the voice of the speaker and a memory connected to the processors):
receiving an enrollment of a user in the biometric authentication system (Song: Para.[0050], Fig.1, speaker 201 enrolled for biometric authentication system);  
requesting a first voice print comprising a sample of a voice of the user (Song: Para.[0051], Fig.1, speech uttered by speaker 201);  
receiving the first voice print of the user during the enrollment (Song: Para.[0052], Fig.1, Fig.3, received the authentication word/ voice file from speaker 201 for enrollment for biometric authentication system which will be stored in a data base 305 ); 
determining, using a hidden layer of a neural network, one of the plurality of categorizations for the first voice print (Song: Para.[0066], the deep neural network is located in the device 300 extracts features (which determines categorizations). Further in Para.[0085],Fig.2 ,the hidden layer of the neural network receives signals from the input layer, extracts features, and feeds the extracted features to the output layer) ; 
and encoding the first voice print with the one of the plurality of categorizations (Song: Para.[0109]- [0111], auto encoder (AE) encodes the voice print).  

Song while teaching the system of claim 1, fails to explicitly teach the claimed, accessing a plurality of categorizations of the voice prints for the voice authentication, wherein each of the plurality of categorizations comprises a portion of the voice prints based on a plurality of similarity scores of distinct voice-prints in the portion to a plurality of other voice prints.

However, St. John does teach the claimed accessing a plurality of categorizations of the voice prints for the voice authentication (St. John: Para.[0133], Table 1 shows plurality of categorizations of human emotions based on the collected voice training data), 
wherein each of the plurality of categorizations comprises a portion of the voice prints based on a plurality of similarity scores of distinct voice-prints in the portion to a plurality of other voice prints (St. John: Para.[0134]-[0137], Tables 2-5 shows the statistics which includes standard deviation, mean, median, min and max of the plurality of categorizations of collected voice data);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate St. John’s teaching of analysis of emotion in voice signals, into the biometric authentication system of Song, because, this would effectively improve the detection of a person’s nervousness or other emotions and can be used to improve security. (St. John [0022]).

Regarding Claim 4, Song in view of St. John teaches the biometric authentication system of claim 1, Song further teaches wherein the neural network comprises a plurality of hidden layers trained for similarity score determinations between the voice prints (Song: Para.[0058], degree of similarity between the voice prints are determined by using a similarity determining neural network. Further in Para.[0085], Fig.2, lines 8-14, hidden layers of the neural network calculates a threshold value),  
and wherein the hidden layer comprises one of a first hidden layer that is one layer from an output layer or a second hidden layer that is two layers from the output layer (Song: Para.[0085], Fig.2, lines 3-8, represents the hidden layers of the neural network).

Regarding Claim 5, Song in view of St. John teaches the biometric authentication system of claim 1, St. John further teaches wherein the plurality of categorizations comprise four categorizations (St. John: Para.[0133], 4 categorizations based on the human emotions from voice analysis are happy, angry, sad and afraid are illustrated in table 1),
 wherein a first categorization of the four categorizations comprises a first portion of the voice prints that are most rarely matched with the plurality of other voice prints (St. John: Para.[0136], the statistics in table 4 shows the first category happiness has mean value less than all other categories, showing that it’s rarely matching with other voice prints), 
and wherein a second categorization comprises a second portion of the voice prints that are mostly likely matched with a third portion of the voice prints for a third categorization (St. John: Para.[0134], the statistics in table 2 shows the variance of sadness and anger is much less than other categories. Further in Para.[0156], fig. 5 shows the accuracy of sadness and anger is very high).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate St. John’s teaching of analysis of emotion in voice signals, into the biometric authentication system of Song, because, this would effectively improve the detection of a person’s nervousness or other emotions and can be used to improve security. (St. John [0022]).

Regarding Claim 7, Song in view of St. John teaches the biometric authentication system of claim 1, Song further teaches, wherein the encoding occurs prior to completing the enrollment of the user for the voice authentication using the first voice print (Song: Para.[0113], Fig.2, the auto encoder process the data for registration ),
and wherein the voice authentication operations further comprise: compressing the encoded first voice print using a first data compression (Song: Para.[0111], encoder uses data compression); 
storing the compressed and encoded first voice print (Song: Para.[0066], Fig.3,  the electronic device 300 store the voice of the speaker 201 which include a deep neural network); 
and enrolling the user for the voice authentication using the first voice print ( Song: Para.[0057] the user is registered). 

Regarding Claim 8,  Song in view of St. John teaches the biometric authentication system of claim 7, Song further teaches, wherein the first data compression of the encoded first voice print is selected to have a higher compression and lower data size than a second data compression of the first voice print alone (Song: Para.[0111]-[0112],  during the encoding of first data, data is reduced by data compression).

Claims 9,12,13, 15 and 16 are method claims performing the steps in system claims 1,4,5,7 and 8 above and as such, claims 9,12,13, 15 and 16 are similar in scope and content to claims 1,4,5,7and 8, and therefore, claims 9,12,13, 15 and 16 are rejected under similar rationale as presented against claims 1,4,5,7 and 8.

Claims 17 and 20 are non-transitory computer readable medium claims performing the steps in system claims 1 and 4 above and as such, claims 17 and 20 are similar in scope and content to claims 1 and 4, and therefore, claims 17 and 20 are rejected under similar rationale as presented against claims 1 and 4.

Claims 2,3, 6, 10, 11,14 ,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. ( US 20210193151 A1), referenced as Song, in view of St. John (US 20010056349 A1), hereinafter referenced as St. John and further in view of Jain et al. ( US 20210390959 A1) referenced as Jain.

Regarding Claim 2, Song in view of St. John teaches the biometric authentication system of claim 1. Song in view of St. John fails to explicitly teach, wherein the voice authentication operations further comprise: receiving a voice authentication request of the user; determining, based on the voice authentication request, the first voice print and the one of the plurality of categorizations for the first voice print; and dynamically adjusting a threshold similarity score for the voice authentication of the user based on the one of the plurality of categorizations.  

However, Jain does teach, receiving a voice authentication request of the user (Jain: Para.[0087], Fig.4A, step 402 represents voice authentication request from a user); 
determining, based on the voice authentication request, the first voice print and the one of the plurality of categorizations for the first voice print (Jain: Para.[0088]-[0091], Fig.4A, step 404 through 408 determine the voice print and one of the voice features). 
and dynamically adjusting a threshold similarity score for the voice authentication of the user based on the one of the plurality of categorizations (Jain: Para.[0097]-[0104], Fig.5A, Fig.5B, due to the variability of the voice, voiceprint clustering module is trained to adjust the centroid by changing the predetermined threshold).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s teaching of user recognition system based on the utterance, into the biometric authentication system of Song and St. John, because, this would effectively improve the recognition of users which can adapt itself automatically to overcome the challenge posed by voice variability. (Jain [0026]-[0028]).

Regarding Claim 3, Song in view of St. John, further in view of Jain teaches the biometric authentication system of claim 2, Jain further teaches wherein the voice authentication operations further comprise: in response to the voice authentication request and the dynamically adjusted threshold similarity score, requesting a second voice print for the voice authentication (Jain: Para.[0265], Fig. 18, at step S1815, second voice print is received from user’s utterance for recognition); 
determining, using the neural network, a similarity score between the first voice print and the second voice print (Jain: Para.[0248], similarity score between the first and second voiceprint is obtained. Further in Para.[0081],[0088], neural network is configured to perform the operation) ; 
and authenticating the voice authentication request based on the similarity score and the dynamically adjusted threshold similarity score (Jain: Para.[0274], based on the threshold value of the obtained similarity value of the received utterance and the preregistered voice pint, voice can be authenticated. Further in Para.[0276], the processor may include voice variability identifier which corresponds to the adjustment of the centroid and threshold). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s teaching of user recognition system based on the utterance, into the biometric authentication system of Song and St. John, because, this would effectively improve the recognition of users which can adapt itself automatically to overcome the challenge posed by voice variability. (Jain [0026]-[0028]).

Regarding Claim 6, Song in view of St. John, further in view of Jain teaches the biometric authentication system of claim 5, Jain further teaches wherein the second categorization and the third categorization require a heightened level of a threshold similarity score during the voice authentication over a base level of the threshold similarity score (Jain: Para.[0317],[0318], the quality index of a voice print can determine the quality of the voice categorization and there is a predetermined threshold value assigned for each cluster. The closer the index value to 1, the better the quality).

Claims 10, 11 and 14 are method claims performing the steps in system claims 2,3 and 6 above and as such, claims 10, 11 and 14 are similar in scope and content to claims 2,3 and 6, and therefore, claims 10, 11 and 14 are rejected under similar rationale as presented against claims 2,3 and 6.

Claims 18 and 19 are non-transitory computer readable medium claims performing the steps in system claims 2 and 3 above and as such, claims 18 and 19 are similar in scope and content to claims 2 and 3, and therefore, claims 17 and 20 are rejected under similar rationale as presented against claims 2 and 3.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Khoury et al. (US 20180082689 A1) Utterances of at least two speakers in a speech signal may be distinguished and the associated speaker identified by use of diarization together with automatic speech recognition of identifying words and phrases commonly in the speech signal. The diarization process clusters turns of the conversation while recognized special form phrases and entity names identify the speakers. A trained probabilistic model deduces which entity name(s) correspond to the clusters. [Abstract]
Kim et al. (US 20210012766 A1) The present invention relates to a voice conversation analysis apparatus and a method therefor and, more specifically, to: a voice conversation analysis apparatus categorizing voices generated during a voice conversation so as to predict required functions and further analyzing the voices so as to provide proper functions; and a method therefor. In addition, disclosed are: an artificial intelligence (AI) system for simulating the functions of recognition, decision-making, and the like of the human brain by using a machine learning algorithm; and an application thereof. [Abstract]
Krishnamoorthy et al.  (US 10490195 B1) Systems, methods, and devices related to establishing voice identity profiles for use with voice-controlled devices are provided. The embodiments disclosed enhance user experience by customizing the enrollment process to utilize voice recognition for each user based on historical information which can be used in the selection process of phrases a user speaks during enrollment of a voice recognition function or skill. [Abstract]
Enzinger et al. (US 20210193174 A1) Methods and systems are disclosed for detecting threats in voice communications such as telephone calls. Various voice phishing (vishing) detectors detect respective type of threats and can be used or activated individually or in various combinations. A tampering detector utilizes deep scattering spectra and shifted delta cepstra features to detect tampering in the form of voice conversion, speech synthesis, or splicing. A content detector predicts a likelihood that word patterns on an incoming voice signal are indicative of a vishing threat. A spoofing detector authenticates or repudiates a purported speaker based on comparison of voice profiles. The vishing detectors can be provided as an authentication service or embedded in communication equipment. Machine learning and signal processing aspects are disclosed, along with applications to mobile telephony and call centers. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658